Exhibit 10.24

 

AMENDMENT TO SERVICES AGREEMENT

 

This Amendment to Services Agreement (“Agreement”) is made by and between InsWeb
Corporation, a Delaware Corporation, 11290 Pyrites Way, Suite 200, Gold River,
California, 95670-4481 (hereinafter “InsWeb”) and NetQuote Inc, a Colorado
corporation, 1860 Blake Street, Suite 900, Denver, Colorado, 80202 (hereinafter
“NetQuote”)., entered into by the parties on May 1, 2008 (the “Amendment Date”),
amends and modifies that the Services Agreement entered into by and between the
parties, dated July 10, 2007 (the “Agreement”).

 

WHEREAS, the parties mutually desire to update and amend certain commercial
terms of the original Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, including each party’s election not to terminate and to continue
the Agreement, the parties agree to amend the original Agreement as follows:

 

1.              Definitions.  Capitalized terms not otherwise expressly defined
herein will have the meanings given such terms in the Agreement.  The term,
“Agreement” for purposes of this Amendment and for all purposes of the Agreement
means the Agreement as amended and modified hereby.

 


2.              AMENDMENT.  THE FOLLOWING PROVISIONS ARE AMENDED:

 


(A)  SECTION 1, “EFFECTIVE DATE/TERM” OF THE AGREEMENT IS DELETED IN ITS
ENTIRETY AND REPLACED AS FOLLOWS:


 

This Agreement shall be effective as of May 1, 2008 (“Effective Date”) and shall
continue for a period of eighteen months unless earlier terminated as described
herein (the “Term”). After the initial Term, the Term will automatically
continue unless and until either party provides the other party with at least
ninety (90) days prior written notice of termination.

 

(b)  Exhibit A, “Program Specifications”, a new Section 1.6 is added as follows:

 

1.6  InsWeb and NetQuote will collect the name, phone number, email address and
certain insurance profile information from consumers visiting their respective
websites for term life insurance products (“Term Life Leads”). With the
objective of expanding distribution of the Term Life Lead beyond their
respective networks of agents and insurance providers, InsWeb and NetQuote also
may deliver the Term Life Lead to the other party if the receiving party’s
distribution of the Lead will result in Billed Revenue to the sending party in
excess of that party’s threshold.  Each party will implement “ping” technology
to determine if the applicable threshold will be met. For Term Life Leads sent
by InsWeb to NetQuote, the threshold is met if InsWeb will receive at least
[CONFIDENTIAL TREATMENT REQUESTED] per Lead from NetQuote’s distribution; for
Term Life Leads sent by NetQuote to InsWeb, the threshold is met if NetQuote
will receive at least [CONFIDENTIAL TREATMENT REQUESTED] per Lead from InsWeb’s
distribution. If the threshold is met, the receiving party will pay the sending
party [CONFIDENTIAL TREATMENT REQUESTED] of the Billed Revenue derived from its
distribution of the Lead.

 

(c) Exhibit A, Section 2.8 is deleted in its entirety.

 

3.              Conflict.  If any conflict should arise between the terms and
provisions of this Amendment and the Agreement, this Amendment will govern.

 

4.              Reaffirmation.  Except as otherwise specifically set forth
herein, the terms and conditions of the Agreement, as amended hereby, are
ratified, confirmed and approved.  Only the Agreement as modified hereby and
this Amendment, constitute the agreement of the parties; all other agreements,
whether oral or written are hereby superseded and replaced.

 

5.              Counterparts.  This Amendment may be executed in counterparts,
each of which will be deemed to be an original and all of which, when taken
together, will constitute one and the same document.

 

6.              Facsimile Signature.  This Amendment may be executed by
facsimile signature and a facsimile signature will be deemed an original
signature for all purposes.

 

SIGNATURE PAGE FOLLOWS

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first mentioned above.

 

InsWeb Corporation:

 

NetQuote Inc.:

 

 

 

 

 

 

/S/ L. Eric Loewe

 

 

/S/ Gregg Coccari

Signed

 

Signed

 

 

 

 

L. Eric Loewe

 

Gregg Coccari

 

Print Name

 

 

 

 

 

 

 

SVP, General Counsel and Secretary

 

Chief Executive Officer

Title

 

 

 

 

 

 

 

7/21/08

 

7/21/08

Date

 

Date

 

 

--------------------------------------------------------------------------------